Citation Nr: 0935000	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of brain 
trauma with headaches and seizures, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & daughter


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran had active service from May 1976 to February 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the benefit sought on appeal.  In March 
2007, the Board returned the claim for further development, 
and the case was subsequently returned to the Board for 
further appellate review.  


REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

In March 2007, the claim was remanded to afford the Veteran a 
VA examination.  The RO/AMC scheduled a VA examination in 
August 2008, November 2008, and January 2009, however, the 
record showed that the Veteran was incarcerated in August 
2008 and was arrested and appeared for a hearing at the time 
of his November 2008 VA examination.  In a July 2009 
statement, the Veteran's representative indicated that the 
Veteran was incarcerated at the time of all of his scheduled 
VA examinations (including the examination scheduled in 
January 2009).  

The Board therefore is of the opinion that the VA's duty to 
assist includes affording the Veteran another chance to 
participate in the VA examination under the circumstances of 
this case.  However, the Veteran is also put on notice that 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, the 
Veteran must keep VA aware of circumstances, such as 
incarceration, that would prevent him from reporting to any 
scheduled VA examination.  The Veteran is advised that the 
law provides that when a claimant fails (without good cause) 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b).

The Board also notes that during this appeal the regulations 
for the evaluation of brain disease due to trauma or 
traumatic brain injuries (TBI) were revised effective October 
23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  While 
these revised criteria were to apply to all applications for 
benefits received by the VA on or after October 23, 2008, it 
was also intended that a veteran whose residuals of TBI were 
rated by VA under a prior version of 38 CFR4.124a, Diagnostic 
Code 8045, will be permitted to request review under the new 
criteria, irrespective of whether his or her disability has 
worsened since the last review or whether VA receives any 
additional evidence.

Irrespective of whether the Veteran or his representative 
request a review under the revised criteria for evaluating 
TBI, the Board is aware that the VA's Compensation & Pension 
Service (C&P) has developed an examination worksheet designed 
to adequately rate all potential residuals from a traumatic 
brain injury (TBI).  See 38 C.F.R. § 4.124(a) (effective 
October 23, 2008).  This examination worksheet is designed to 
address the physical, psychological, and neurological 
residuals that may arise due to this type of injury.  
Furthermore, it recommends consideration of 
neuropsychological testing when cognitive impairment may be 
present.  The Board is of the opinion that this new 
examination worksheet should be utilized if the Veteran 
reports for his examination.  

In addition, it appears that pertinent medical evidence 
remains outstanding.  In a statement received in April 2009, 
the Veteran indicated that he had an appointment in April 
2009 in which he underwent head x-rays.  Any prior private 
treatment records relating the Veteran's brain trauma, 
headaches, and seizures may have some bearing on the 
Veteran's claim and should be associated with the claims 
file, if available.  If he sought any VA treatment for the 
claimed disorder, such records are constructively of record 
and must be obtained and associated with the claims file.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him when and where he has 
received treatment for the residuals of 
his head trauma since December 31, 2007, 
the date of the last medical records 
associated with the claims file.  The 
RO/AMC should then obtain and associate 
with the claims file any such records 
identified by the Veteran.  

2.  The Veteran should be afforded an 
appropriate examination(s) to ascertain 
the severity and manifestations of his 
brain trauma with headaches and seizures, 
and the examination should be conducted 
in accordance with the new TBI 
examination worksheet.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the Veteran's brain trauma 
with headaches and seizures in detail.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if any opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




